 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID K. HOWELL,                           Case No. CV 15-03551 PA (RAO)
12                      Petitioner,
13         v.                                   JUDGMENT
14   SHAWN HATTON,
15                      Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20   denied, and this action is dismissed with prejudice.
21

22

23   DATED: November 20, 2018
24
                                            PERCY ANDERSON
25                                          UNITED STATES DISTRICT JUDGE
26

27
28
